Title: To James Madison from James Simpson, 6 March 1807
From: Simpson, James
To: Madison, James



Nr. 121.
Sir
Tangier 6th. March 1807.

I had the honor of addressing you Nr. 120 the 17th. January by way of Cadiz, recommended to the particular care of Mr. Richard W Meade.  It handed the Accounts of the Consulate under my charge for last Year.
His Imperial Majesty returned unexpectedly from Morocco, in consequence of a serious dispute between the Governour and High Priest of Fez, which had well nigh brought their partisans to Arms.  His Majestys appearance prevented it.
Mr. Seavers has repeatedly attempted to escape from the Arabs, but has always been taken before he could gain any part of the Country under the Emperours dominion.  It is astonishing to me he has not lost his Life.  At last he has been recovered by his original Master, who in revenge demands One thousand five hundred dollars as the lowest ransom he will admit for him.  Five hundred dollars have been offered by a Merchant at Mogadore authorised by a Gentleman in Boston to endeavour to obtain Mr. Seavers Release.  This tho’ rejected has encouraged the Arabs to demand higher rates than before for the Christians are in their hands and may be productive of the worst consequences hereafter.
I have been requested by the Mates Brother to pay as far as four hundred dollars for him.  It is now very doubtful if the person I have employed will be able to obtain him for that sum.  One of the Seamen Henry Long of Charleston S C fell from a Date Tree 4th. Decemr. and died on the 16th. that Month.
Mr. Gwyn who has acted as my Agent at Mogadore since Mr. Chiappi left it, being about to remove from thence to Tangier, I have entrusted the Publick concerns at that Port to Mr. James Renshaw, a person on whose attention and Integrity I place the fullest Reliance, and whom I can answer will transact any Commercial concerns committed to his care by Citizens of the United States with the strictest fidelity; he directs the busyness of the House of George Liami & Coy.  The only occurrence of a Publick Nature for several Months back in this Empire, worthy of troubling you on, is the unconditional release of the Greek Vessels detained last Summer by Mulley Solimans Cruizers.  A Messenger came from Constantinople and another was sent by the Captain Pacha when at Alexandria, on the busyness.
The French Consul persists in not hoisting the Flag of his Nation, because the Emperour will not consent to his hoisting also those of Italy and Naples, on his House.
You no doubt will be informed from Spain that they have begun to form a Harbour between the Island of Teriffa and the Mainland.  I am told it is to be made capable of sheltering Frigates and smaller Vessels of War in all Winds.
This measure if well effected will give Spain a great command of the Navigation of the Straits.
Mulley Soliman some time ago thro’ Alcayde Hashash, endeavoured to prevail on Spain to restore the Mole of this Port, engageing to give them in payment of the expence Wheat at a moderate Duty, but it was flatly refused.  This Country does not afford a person capable of directing at so great a Work.  I have the honour to be Sir Your Most Obedient and Most Humble Servant

James Simpson

